Case 2:19-cv-09575-ES-CLW Document 6 Filed 05/01/19 Page 1 of 10 PageID: 65



STRADLEY RONON STEVENS & YOUNG, LLP
A Pennsylvania Limited Liability Partnership
By: Francis X. Manning, Esquire
      Adam J. Petitt, Esquire
457 Haddonfield Road, Suite 100
Cherry Hill, NJ 08002
T: (215) 564-8130
F: (215) 564-8120
E: fmanning@stradley.com; apetitt@stradley.com
Attorneys for Defendant United Healthcare Services, Inc.

                  IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEW JERSEY

                                            :
JOSEPH RAKOFSKY,                            :      CIVIL ACTION
                                            :
                    Plaintiff,              :      No. 2:19-cv-09575-ES-CLW
                                            :
v.                                          :      Filed Electronically
                                            :
UNITED HEALTHCARE SERVICES,                 :      DEFENDANT’S ANSWER
INC.,                                       :      TO COMPLAINT
                                            :
                    Defendant.              :
                                            :

            Defendant United Healthcare Services. Inc. (“United”) responds to

Plaintiff’s Complaint with the following Answer and Affirmative Defenses:

             1.     Admitted upon information and belief.

             2.     Denied as stated. United is incorporated under and has its

principal place of business in the State of Minnesota.
Case 2:19-cv-09575-ES-CLW Document 6 Filed 05/01/19 Page 2 of 10 PageID: 66



                              AS TO BACKGROUND

             3.     United admits only that Laurence Reich applied for and was

enrolled in a United Healthcare Insurance Company (“UHIC”) AARP Medicare

Supplemental Plan in or around October 2008 (the “Medigap Plan”). United

denies that it or UHIC issued a health benefits plan to Plaintiff. Further

responding, United is without knowledge or information sufficient to form a belief

as to the truth of whether Plaintiff is a relative of Mr. Reich.

             4.     United is without knowledge or information sufficient to form a

belief as to the truth of the allegations in this paragraph.

             5.     United is without knowledge or information sufficient to form a

belief as to the truth of the allegations in this paragraph.

             6.     Denied.

             7.     Denied as stated. Pursuant to his application, Mr. Reich

authorized UHIC to make a monthly withdrawal from a certain Bank of America

account to pay for his Medigap Plan premiums.

             8.     Admitted upon information and belief. Further responding, on

or about March 26, 2019, Plaintiff emailed United a copy of Mr. Reich’s death

certificate, which states Mr. Reich died on December 18, 2018.

             9.     The allegations in paragraph 9 constitute conclusions of law to

which no response is required.



                                          -2-
Case 2:19-cv-09575-ES-CLW Document 6 Filed 05/01/19 Page 3 of 10 PageID: 67



             10.    Denied as stated. On or about March 26, 2019, Plaintiff

emailed United a copy of Mr. Reich’s death certificate indicating Mr. Reich died

on December 18, 2018.

             11.    Denied. Upon United’s receipt of Mr. Reich’s death certificate,

it took steps to ensure that no further premiums for the Medigap Plan were

withdrawn from Mr. Reich’s Bank of America account.

             12-17. Denied as stated. On or about March 8, 2019, Plaintiff called

and spoke with a UHIC customer service representative for a Medicare

prescription drug plan in which Mr. Reich was not a member and that is separate

from the Medigap Plan. The UHIC representative asked Plaintiff to submit

documentation showing that he was an authorized representative of Mr. Reich.

Plaintiff agreed to send such documentation to the provided address, but upon

information and belief, failed to do so. Further responding, the March 8, 2019,

phone call was recorded and any of Plaintiff’s characterizations which are

inconsistent with the recording are denied. Further responding, on or about March

26, 2019, Plaintiff emailed United a copy of Mr. Reich’s death certificate. Upon

United’s receipt of Mr. Reich’s death certificate, it took steps to ensure that no

further premiums for the Medigap Plan were withdrawn from Mr. Reich’s Bank of

America account.




                                         -3-
Case 2:19-cv-09575-ES-CLW Document 6 Filed 05/01/19 Page 4 of 10 PageID: 68



             18.    Admitted that Plaintiff filed his complaint on or about March

10, 2019.

                      AS TO FIRST CAUSE OF ACTION –
                   VIOLATIONS OF CONSUMER FRAUD ACT

             19.    United incorporates the foregoing paragraphs by reference as if

set forth at length herein.

             20-29. The allegations in these paragraphs constitute conclusions of

law to which no response is required. To the extent an answer is deemed required,

United states as follows: Denied.

                AS TO SECOND CAUSE OF ACTION – FRAUD

             30.    United incorporates the foregoing paragraphs by reference as if

set forth at length herein.

             31-37. The allegations in these paragraphs constitute conclusions of

law to which no response is required. To the extent an answer is deemed required,

United states as follows: Denied.

            AS TO THIRD CAUSE OF ACTION – NEGLIGENCE

             38.    United incorporates the foregoing paragraphs by reference as if

set forth at length herein.

             39-41. The allegations in these paragraphs constitute conclusions of

law to which no response is required. To the extent an answer is deemed required,

United states as follows: Denied.

                                        -4-
Case 2:19-cv-09575-ES-CLW Document 6 Filed 05/01/19 Page 5 of 10 PageID: 69



                    AS TO FOURTH CAUSE OF ACTION –
                           BREACH OF CONTRACT
             42.    United incorporates the foregoing paragraphs by reference as if

set forth at length herein.

             43-46. The allegations in these paragraphs constitute conclusions of

law to which no response is required. To the extent an answer is deemed required,

United states as follows: Denied.

                 AS TO FIFTH CAUSE OF ACTION –
       TORTIOUS INTERFERENCE WITH BUSINESS CONTRACTS

             47.    United incorporates the foregoing paragraphs by reference as if

set forth at length herein.

             48-51. The allegations in these paragraphs constitute conclusions of

law to which no response is required. To the extent an answer is deemed required,

United states as follows: Denied.

                      AS TO SIXTH CAUSE OF ACTION –
                           UNJUST ENRICHMENT

             52.    United incorporates the foregoing paragraphs by reference as if

set forth at length herein.

             53-55. The allegations in these paragraphs constitute conclusions of

law to which no response is required. To the extent an answer is deemed required,

United states as follows: Denied.




                                        -5-
Case 2:19-cv-09575-ES-CLW Document 6 Filed 05/01/19 Page 6 of 10 PageID: 70



                AS TO SEVENTH CAUSE OF ACTION –
          NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS

              56.   United incorporates the foregoing paragraphs by reference as if

set forth at length herein.

              57-61. The allegations in these paragraphs constitute conclusions of

law to which no response is required. To the extent an answer is deemed required,

United states as follows: Denied.

               AS TO EIGHTH CAUSE OF ACTION –
        INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS

              62.   United incorporates the foregoing paragraphs by reference as if

set forth at length herein.

              63-68. The allegations in these paragraphs constitute conclusions of

law to which no response is required. To the extent an answer is deemed required,

United states as follows: Denied.

                              AS TO RELIEF SOUGHT

              69.   The allegations in this paragraph constitute conclusions of law

to which no response is required. To the extent an answer is deemed required,

United states as follows: Denied.

                              AFFIRMATIVE DEFENSES

              1.    Plaintiff’s Complaint fails to state a claim upon which relief can

be granted.



                                         -6-
Case 2:19-cv-09575-ES-CLW Document 6 Filed 05/01/19 Page 7 of 10 PageID: 71



             2.     Plaintiff’s claims are barred because he lacks legal standing to

seek relief against United for the circumstances alleged.

             3.     Plaintiff’s claims are barred because he was not a party to,

member of, or insured under the Medigap Plan.

             4.     Plaintiff’s claims may be barred or limited, in whole or in part,

and/or completely preempted by the Medicare Act, 42 U.S.C. § 1395, et seq.

             5.     Plaintiff’s claims may be barred or limited to the extent that he

has not joined all indispensable parties to the action, including but not limited to

the Estate of Laurence Reich, the Trust of Laurence Reich, or both.

             6.     The Court has original jurisdiction over this action in the nature

of an interpleader to the extent that Plaintiff and the Estate, Trust or other legal

representative of Laurence Reich have adverse claims to any alleged Medigap Plan

premiums which may expose United to double or multiple liability. 28 U.S.C. §

1335; Fed. R. Civ. P. 22.

             7.     Plaintiff’s claims may be barred, in whole or in part, by the

terms and conditions of the any applicable agreements, certificates, and applicable

health benefit plan documents, and his remedies, if any, are limited thereby.

             8.     Plaintiff’s claims are barred, in whole or in part, because there

was not a valid and enforceable contract between Plaintiff and United.




                                          -7-
Case 2:19-cv-09575-ES-CLW Document 6 Filed 05/01/19 Page 8 of 10 PageID: 72



             9.     Plaintiff’s claims are barred, in whole or in part, because United

did not make any material misrepresentations to Plaintiff.

             10.    Plaintiff’s claims are barred, in whole or in part, because he did

not reasonably rely on any alleged promises or representations of United.

             11.    Plaintiff’s claims are barred, in whole or in part, by the

applicable statutory or contractual limitation on actions.

             12.    Plaintiff’s claims are barred, in whole or in part, because

United’s actions and decisions were not an abuse of discretion, arbitrary,

capricious, without reason, unsupported by substantial evidence, or erroneous as a

matter of law.

             13.    Plaintiff’s claims may be barred, in whole or in part, because

the Complaint fails to allege a justiciable case or controversy.

             14.    Plaintiff has failed to mitigate his damages, if any.

             WHEREFORE, United Healthcare Services, Inc., demands judgment

in its favor and against Plaintiff, together with an award of costs, attorneys’ fees,

and any other and further relief as the Court may deem appropriate.




                                          -8-
Case 2:19-cv-09575-ES-CLW Document 6 Filed 05/01/19 Page 9 of 10 PageID: 73



           CERTIFICATION PURSUANT TO LOCAL RULE 11.2

            I hereby certify that the matters in controversy are not the subject of

any other action pending in any court or arbitration administrative proceeding.


                                    STRADLEY RONON STEVENS & YOUNG, LLP

                                   By: /s/ Adam J. Petitt
                                       Francis X. Manning
                                       Adam J. Petitt
                                       457 Haddonfield Road, Suite 100
                                       Cherry Hill, NJ 08002
                                       T: (215) 564-8130
                                       F: (215) 564-8120
Dated: May 1, 2019                     E: fmanning@stradley.com;
                                       apetitt@stradley.com
                                       Attorneys for Defendant United Healthcare
                                       Services, Inc.




                                        -9-
Case 2:19-cv-09575-ES-CLW Document 6 Filed 05/01/19 Page 10 of 10 PageID: 74



                         CERTIFICATE OF SERVICE

      I, Adam J. Petitt, hereby certify that on this 1st day of May, 2019, I caused a

true and correct copy of the foregoing pleading to be served via the Court’s

electronic server upon all counsel of record.




                                       /s/ Adam J. Petitt
                                       Adam J. Petitt




                                                                                4101995
